Title: To James Madison from Bernard Smith, 29 November 1804 (Abstract)
From: Smith, Bernard
To: Madison, James


29 November 1804. “I take the liberty of forwarding to you the enclosed papers, which contain some late writings of mine under the signature of “Franklin,” which with much diffidence I submit to your perusal. Permit me on this occasion, it being the first that has occurred since I have been employed in your Department, to return you my grateful acknowledgements for that mark of confidence, and likewise to assure you that the summit of my ambition will ever be to merit your approbation.”
